         Case 1:19-cv-08694-VM Document 59 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP,

                    Plaintiff,               Case No. 19-cv-8694

              v.

CYRUS R. VANCE, JR., in his official
capacity as District Attorney of the
County of New York, and MAZARS
USA, LLP,

                    Defendants.


                           NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that David A. Coon of Selendy & Gay PLLC, with

offices located at 1290 Avenue of the Americas, 17th Floor, New York, New York

10104, hereby appears on behalf of Defendant Cyrus R. Vance, Jr., in his official ca-

pacity as District Attorney of the County of New York, in the above-captioned matter.

      I hereby certify that I am admitted to practice before this Court.


Dated: New York, NY                     SELENDY & GAY PLLC
       August 3, 2020

                                  By:     /s/        David A. Coon
                                        David A. Coon
                                        1290 Avenue of the Americas
                                        New York, NY 10104
                                        Tel: 212-390-9000
                                        dcoon@selendygay.com

                                        Attorneys for Defendant Cyrus R. Vance,
                                        Jr.
